      Case 2:19-cr-00129-MCE Document 138 Filed 03/29/21 Page 1 of 4


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     LINDA ALLISON, SBN 179741
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5
     Attorneys for Defendant
 6   MONICA NUNES

 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA, )               Case No. 2:19-CR-129-MCE-2
                               )
11             Plaintiff,      )               STIPULATION AND ORDER REGARDING
                               )               VIDEO-TELECONFERENCE SENTENCING
12                vs.          )
                               )               Date: April 1, 2021
13         MONICA NUNES,       )               Time: 10:00 A.M.
                               )               Judge: Hon. Morrison C. England, Jr.
14            Defendant.       )
                               )
15
            IT IS HEREBY STIPULATED and agreed by and between Acting United States
16
     Attorney Phillip A. Talbert, through Assistant United States Attorney Robert Artuz, counsel for
17
     Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Christina
18
     Sinha, counsel for Ms. Nunes, that the sentencing hearing in this matter may proceed by video-
19
     conference (“VTC”). The parties specifically stipulate as follows:
20
            1.       On March 30, 2020, Chief United States Judge Mueller issued General Order 614,
21
                     “Coronavirus Public Emergency Authorizing Video-teleconferencing and
22
                     Telephone Conferencing for Criminal Proceedings Under Section 15002 of the
23
                     Coronavirus Aid, Relief and Economic Security (CARES) Act,” which authorizes
24
                     the use of videoconferencing – or telephone phone conferencing if
25
                     videoconference is not reasonably available – in various criminal proceedings,
26
                     including felony sentencing hearings.
27
            2.       On January 4, 2021, General Order 628 (“GO 628”) extended General Order 614
28
      Stipulation and Order Regarding Video-         -1-          United States v. Nunes, 2:19-cr-129-MCE-2
      Teleconference Sentencing
      Case 2:19-cr-00129-MCE Document 138 Filed 03/29/21 Page 2 of 4


 1                   for an additional 90 days.

 2          3.       GO 628 authorizes felony sentencing hearings to proceed via VTC if:

 3                           i)       The judge of the case finds, for specific reasons, that a felony

 4                                    sentencing cannot be further delayed without serious harm to the
 5                                    interests of justice; and
 6                           ii)      The defendant, following consultation with counsel, consents to
 7                                    appearing for sentencing via VTC.
 8          4.       The parties stipulate that for specific reasons, the sentencing in this matter cannot
 9                   be further delayed without serious harm to the interests of justice, as both parties
10                   have a strong interest in finalizing this case, which has especially complicated
11                   discovery and involves multiple defendants.
12          5.       The defense has affirmed, and both parties stipulate, that Ms. Nunes has had an
13                   opportunity to consult with counsel regarding the nature of her appearance for her
14                   sentencing hearing, and following such consultation, she consents to appearing for
15                   her sentencing hearing via VTC.
16          6.       The parties therefore respectfully request this Court to find that the sentencing in
17                   this matter may proceed via VTC as currently scheduled.
18
19   (Signatures immediately follow on next page. The remainder of this page is intentionally blank.)
20
21
22
23
24
25
26
27

28
      Stipulation and Order Regarding Video-            -2-          United States v. Nunes, 2:19-cr-129-MCE-2
      Teleconference Sentencing
      Case 2:19-cr-00129-MCE Document 138 Filed 03/29/21 Page 3 of 4


 1                                             Respectfully submitted,

 2                                             HEATHER E. WILLIAMS
                                               Federal Defender
 3
     Date: March 25, 2021                      /s/ Christina Sinha
 4                                             CHRISTINA SINHA
                                               Assistant Federal Defender
 5                                             Attorneys for Defendant
                                               MONICA NUNES
 6
 7
     Date: March 25, 2021                      PHILLIP A. TALBERT
 8
                                               Acting United States Attorney
 9
                                               /s/ Robert Artuz
10                                             ROBERT ARTUZ
                                               Assistant United States Attorney
11                                             Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
      Stipulation and Order Regarding Video-     -3-          United States v. Nunes, 2:19-cr-129-MCE-2
      Teleconference Sentencing
      Case 2:19-cr-00129-MCE Document 138 Filed 03/29/21 Page 4 of 4


 1                                                ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.

 4          IT IS SO ORDERED.
 5   Dated: March 29, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
      Stipulation and Order Regarding Video-           -4-           United States v. Nunes, 2:19-cr-129-MCE-2
      Teleconference Sentencing
